Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 3/4/2022 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the closure device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 7-9, 15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,924,772 (Magnani hereinafter), in view of US Patent No. 3,510,023 (Ullman et al. hereinafter).
In re claim 1, with reference to Figs. 1-3, Magnani discloses: A container (7) with a lid (8) attached to a threaded closure mechanism (3), the container including: a receptacle provided with a mouth including a receptacle opening (6), an annular mouth surface (interfaces with gasket 11) surrounding said receptacle opening, and a thread (5) externally surrounding said mouth; the lid with a front side and a back side (top and bottom respectively in Fig. 3), said lid including an annular perimetral flange which, in a closed position, is superimposed on the annular mouth surface of the receptacle (see Fig. 3 below), and at least one central rib protruding from the front side of the lid (see Fig. 3 below); a sealing ring (11) arranged and held between the annular mouth surface of the receptacle and the annular flange of the lid, the sealing ring including a central opening delimited by an inner edge of the sealing ring (see Fig. 3); the closure mechanism movable between a closed position (See Fig. 3) and an open position (See figs. 1 and 2), the closure mechanism (1) being formed by a tubular skirt with a first open end and a second end closed by means of an annular disc attached along its outer perimeter to the tubular skirt (see fig. 3), said tubular skirt being provided with an engagement configuration (4) complementary to the thread of the receptacle; wherein the tubular skirt surrounds and defines a first insertion passage (surrounds neck 6) the size of which is equal to or greater than the external size of the annular flange of the lid and the depth of which is greater than the thickness of the annular flange (see Fig. 3); and the annular disc surrounds and defines a second insertion passage in the center thereof, the size of which is smaller than the size of the first insertion passage and the external size of the annular flange and greater than or equal to the size of the at least one central rib of the lid (second insertion passage engages lid at groove 9); wherein in the closed position the annular flange is inserted into the first insertion passage and in contact with the annular disc of the closure mechanism, the at least one central rib is inserted into the second insertion passage, the tubular skirt is arranged around the mouth, and the engagement configuration of the closure mechanism is coupled to the thread (see Fig. 3).

[AltContent: rect][AltContent: textbox (Rear Centering Rib)][AltContent: rect][AltContent: textbox (Annular Disc)][AltContent: rect][AltContent: textbox (Perimetral Flange)][AltContent: textbox (Central Rib)][AltContent: rect]
    PNG
    media_image1.png
    752
    588
    media_image1.png
    Greyscale

Magnani fails to disclose a retainer element is connected to the closure mechanism constricting the first insertion passage thereby retaining the annular flange attached to the closure mechanism preventing the removal of the lid.
However, with reference to Figs. 11-16, Ullman et al. discloses a threaded element (30a) attached to a threaded container (10a), the threaded element including a retainer element (43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the retainer element of Ullman et al. to engage the outer surface of the threaded element (i.e. closure mechanism) of Magnani for the purposes of ensuring a tight connection and prevent inadvertent disassembly of the threaded components.
In re claim 5, Magnani in view of Ullman et al. disclose the claimed invention including wherein the retainer element is an element made of metallic or plastic material (Ullman et al., column 4, lines 51-54).
In re claim 7, Magnani in view of Ullman et al. disclose the claimed invention including wherein the closure mechanism is plastic (see Magnani claim 5).
In re claim 8, Magnani in view of Ullman et al. disclose the claimed invention including wherein the engagement configuration of the closure mechanism is a thread (4) formed in the tubular skirt complementary to the thread of the receptacle.
In re claim 9, Magnani in view of Ullman et al. disclose the claimed invention including wherein the engagement configuration comprises a plurality of thickenings which are provided around the first open end of the tubular skirt and project from the tubular skirt into the first insertion passage, said plurality of thickenings being complementary to the thread of the receptacle (threads are thicker than the tubular sidewall, see Fig. 3).
In re claim 15, Magnani in view of Ullman et al. disclose the claimed invention including wherein the at least one central rib includes at least two diametrically opposing portions defining between them a central passage diametrically crossing the lid, said two diametrically opposing portions having supporting planes perpendicular to the front side of the lid (note that the claim does not require the “portions” to be separated, thereby, any two sections or the rib bisected from one another along a line orthogonal to the center axis of the lid form the diametrically opposing portions, the space within the rib being the passage).
In re claim 18, Magnani in view of Ullman et al. disclose the claimed invention including wherein the lid includes at the back side thereof a rear centering rib having a smaller diameter than the container opening, the rear centering rib being provided for being inserted into said mouth and into the central opening of the sealing ring when the lid is in the closed position (See Fig. 3), and wherein the rear centering rib comprises an annular perimetral groove (10) in which an inner edge of the sealing ring (11) is partially fitted.
In re claim 19, Magnani in view of Ullman et al. disclose the claimed invention including wherein said annular flange has a thickness equal to or less than 5 mm, and/or wherein the sealing ring has a thickness equal to or less than 2.1 mm.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have assigned dimensions to the annular flange thickness or the sealing ring thickness, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Note at page 7, lines 25-30 of Applicant’s specification, no criticality has been disclosed for the claimed dimensions aside from achieving obvious results such as “a small height” of the assembly and less vertical deformation to achieve a seal.
In re claim 20, Magnani in view of Ullman et al. disclose the claimed invention including wherein the receptacle (7) and/or the lid are made of glass (column 2, lines 58 and 65).
In re claim 21, Magnani in view of Ullman et al. disclose: A container with a lid attached to a threaded closure mechanism, the container including: a receptacle with a mouth with an annular mouth surface surrounding a receptacle opening, and a thread externally surrounding said mouth; the closure mechanism comprising a tubular skirt with a hollow interior, comprised between a first end and a second end of the tubular skirt, and an annular disc attached to the tubular skirt through an outer perimeter of the annular disc; the tubular skirt including an engagement configuration complementary to the thread of the receptacle and surrounding a first insertion passage comprised in the hollow interior thereof, between the first end and the annular disc; and the annular disc surrounding a second insertion passage in the center thereof smaller than the first insertion passage and connected to the first insertion passage; the lid includes an annular perimetral flange, having an outer perimeter bigger than the second insertion passage, equal to, or smaller than, the first insertion passage and thinner than the depth of the first insertion passage, and also includes at least one central rib protruding from a front side of the lid, the central rib being smaller than the annular perimetral flange and equal to, or smaller than, the second insertion passage; the annular perimetral flange, in a closed position, is inserted into the first insertion passage and in contact with the annular and superimposed on the annular mouth surface, holding a sealing ring between the annular mouth surface and the annular flange of the lid; and the at least one central rib, in the closed position, is inserted into the second insertion passage, and protrudes from the front side of the lid; a retainer element is connected to the closure mechanism constricting the first insertion passage thereby retaining the annular flange attached to the closure mechanism preventing the removal of the lid through the first end of the tubular skirt (when combined as in re claim 1 above).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnani in view of Ullman et al. as applied to claim 9 above, and further in view of US Patent No. 1,495,323 (Hammer hereinafter).
In re claim 10, with reference to the Figs. noted above, Magnani in view of Ullman et al. discloses the claimed invention except wherein the closure mechanism is metallic and wherein said plurality of thickenings is formed by a fold of the edge of the tubular skirt.
However, with reference to Fig. 3, Hammer discloses a threaded closure wherein the threads are formed in a folded edge of a skirt (at, 5, 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the threads of the skirt of Magnani in view of Ullman et al. as folds in the skirt as taught by Hammer (page 2, lines 7-25) for the purposes of facilitating faster thread starting during attachment, providing a double thickness to strengthen the edge of the skirt, and to prevent injury to a user caused by an exposed raw edge of the skirt.

Allowable Subject Matter
Claims 3, 4, 6, 11, 12, 13, 14, 16, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733